Citation Nr: 0944046	
Decision Date: 11/19/09    Archive Date: 11/25/09

DOCKET NO.  05-37 202	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for lung cancer.

2.  Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for a seizure disorder.

3.  Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for amputation of fingers.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel



INTRODUCTION

The Veteran had active service from June 1972 to November 
1973.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from rating decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Huntington, 
West Virginia, which denied the benefits sought on appeal.  


REMAND

A preliminary review of the record discloses a need for 
further development prior to further appellate review.  In 
this regard, documents in the claims file, to include 
Financial Status Reports, indicate that the Veteran is in 
receipt of disability benefits from the Social Security 
Administration (SSA).  The Veteran's claims file, however, 
does not currently contain SSA administrative decision or the 
underlying medical records SSA used in making any decision.  
VA has a duty to seek these records.  See 38 C.F.R. 
§ 3.159(c); see also Quartuccio v. Principi, 16 Vet. App. 
183, 187-88 (2002); Voerth v. West, 13 Vet. App. 117, 121 
(1999); Baker v. West, 11 Vet. App. 163, 169 (1998); 
Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 (1992).  
Accordingly, the RO should contact SSA and obtain and 
associate with the claims file copies of the Veteran's 
records regarding SSA benefits, including any medical records 
in its possession.

The Board also finds that the Veteran should be issued an 
additional notification letter pursuant to the Veterans 
Claims Assistance Act of 2000 (VCAA) regarding the claim for 
service connection for lung cancer, as well as the claims for 
compensation for a seizure disorder and amputation of fingers 
under the provisions of 38 U.S.C.A. § 1151.  See 38 C.F.R. 
§ 3.159.

Further, all VA medical examination and treatment reports, 
and any private medical records that have not been obtained, 
which pertain to these claims on appeal must be obtained for 
inclusion in the record.  See 38 C.F.R. § 3.159.

Therefore, in order to give the Veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  This case 
is being returned to the RO via the Appeals Management Center 
(AMC) in Washington, D.C., and the Veteran will be notified 
when further action on his part is required.  Accordingly, 
this case is REMANDED for the following action:

1.  The AMC/RO should review the record 
and ensure compliance with all notice and 
assistance requirements by issuing the 
Veteran an additional notification letter 
regarding the claim for service 
connection for lung cancer, as well as 
the claims for compensation for a seizure 
disorder and amputation of fingers under 
the provisions of 38 U.S.C.A. § 1151.  
This notification letter should include 
notice consistent with Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

2.  All VA medical examination and 
treatment reports, and any private 
medical records that have not been 
obtained, which pertain to these claims 
on appeal should be obtained for 
inclusion in the record.

3.  The RO/AMC should contact SSA and 
obtain and associate with the claims file 
copies of the Veteran's records regarding 
SSA benefits, including any SSA 
administrative decision (favorable or 
unfavorable) and the underlying medical 
records SSA used in making its decision.

When the development requested has been completed, the case 
should again be reviewed by the AMC/RO on the basis of the 
additional evidence.  If any benefit sought is not granted, 
the Veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The Veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
Veteran until he is notified.



_________________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the Veteran's appeal.  
38 C.F.R. § 20.1100(b) (2009).


